FILED
                            NOT FOR PUBLICATION
                                                                            AUG 19 2015
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ILONA KING, AKA Ilona Sismilich,                 No. 11-73855

              Petitioner,                        Agency No. A075-090-875

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2015
                            San Francisco, California

Before: HAWKINS, PAEZ, and BERZON, Circuit Judges.

      Ilona King petitions for review of the decision of the Board of Immigration

Appeals dismissing her appeal from an Immigration Judge’s (“IJ”) order that

pretermitted her applications for adjustment of status and a waiver of

inadmissibility. The IJ determined that King was inadmissible under 8 U.S.C. §




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1182(a)(2)(C)(i).1 We review for substantial evidence, see Alarcon-Serrano v.

I.N.S., 220 F.3d 1116, 1119 (9th Cir. 2000), and deny King’s petition.

       1. The agency’s determination that there was reason to believe that King

knowingly colluded with her brother in the illicit trafficking of methamphetamine

is supported by substantial evidence. See 8 U.S.C. § 1182(a)(2)(C)(i);

Alarcon-Serrano, 220 F.3d at 1119. On the record before the IJ, a reasonable

adjudicator would not be compelled to reach a different conclusion than the

agency’s, given the items that the police found in the living room of the house that

King indicated that she owned, King’s presence in the house when the police found

the items, the living room’s location in the house, and King, her brother, and her

husband’s statements about the items to the investigating police officers. See 8

U.S.C. § 1252(b)(4)(B); Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th Cir. 2014).

Although King’s presence did not constitute an act of assistance, it is undisputed

that King provided a place in her house for the manufacturing. Cf. Rosemond v.

United States, 134 S. Ct. 1240, 1246 (2014); 21 U.S.C. § 856(a)(1). King does not




      1
       We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the final order
of removal, given that the agency found King removable not on the basis of §
1182(a)(2)(C)(i), but rather as “[a]n alien present in the United States without
being admitted or paroled,” § 1182(a)(6)(A)(i).

                                          2
dispute that the activity in her house constituted drug trafficking under §

1182(a)(2)(C)(i). Thus, substantial evidence supports the agency’s determination.

      2. Consistent with our analysis above, substantial evidence also supports the

adverse credibility determination regarding King’s testimony before the IJ that she

lacked knowledge of her brother’s activity in her house. See Tamang v. Holder,

598 F.3d 1083, 1093–94 (9th Cir. 2010). Moreover, King does not contest the IJ’s

adverse credibility determination regarding her brother’s testimony.

      PETITION DENIED.




                                          3